Case 2:20-cv-00030-JRG Document 202 Filed 02/08/21 Page 1 of 5 PageID #: 16767




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 HUAWEI TECHNOLOGIES CO. LTD.,
                   Plaintiff,
        v.

 VERIZON COMMUNICATIONS, INC., et al.                          No. 2:20-cv-030-JRG

                     Defendants.                               Jury Trial Demanded


 VERIZON BUSINESS NETWORK
 SERVICES, INC., et al.

                   Counterclaim-Plaintiffs,

 v.

 HUAWEI TECHNOLOGIES CO. LTD.,
 et al.


                   Counterclaim-Defendants.


                  JOINT NOTICE REGARDING STATUS OF MOTIONS

       Plaintiffs and Counterclaim-Defendants Huawei Technologies Co. Ltd., Huawei

Technologies USA, Inc., and Futurewei Technologies Inc. (“Huawei”), along with Defendants

and Counterclaimants Verizon Business Network Services, Inc., Cellco Partnership d/b/a

Verizon Wireless, Verizon Data Services LLC, Verizon Business Global LLC, Verizon Services

Corp., and Verizon Patent and Licensing Inc., and Defendant Verizon Communications Inc.

(collectively “Verizon”), file this Joint Notice Regarding Status of Motions.
Case 2:20-cv-00030-JRG Document 202 Filed 02/08/21 Page 2 of 5 PageID #: 16768




        Counsel for Huawei, Greg Love and Jason Cassady, met and conferred with counsel for

Verizon, Deron Dacus, and Charles Verhoeven, on Wednesday, February 3 and Friday, February

5, 2021, and agreed as follows with respect to the above-referenced motions:

        With respect to Dkt. 182, Huawei agrees to supplement interrogatory No. 9 based on the

evidence produced and made available during discovery as to the claim limitations that Verizon

identified for Huawei on February 3. Verizon has agreed to withdraw this motion.

        With respect to Dkt. 184, Huawei agrees to provide a witness on Verizon’s Rule 30(b)(6)

Notice Topics 27-31, 46 (as it relates to Verizon’s Interrogatory No. 40), 84 (as it related to

marketing), 85-86, and 92.Verizon withdraws its motion as to those issues in its motion.

        With respect to Dkt. 185, Huawei confirmed that it has no emails relevant to the issues

set forth in Verizon’s Motion. Based on that representation, Verizon has withdrawn the motion.

        With respect to Dkt. 186, Verizon agrees to provide documents sufficient to show the

interface between Verizon’s cellular network and Verizon’s OTN and a witness to testify about

that discovery. In addition, Verizon also agrees to produce financial information regarding

Verizon’s cellular network. In exchange, Huawei has withdrawn the motion, but it reserves the

right to move to preclude Verizon from relying on information beyond what was disclosed

during fact discovery.

        With respect to Dkt. 187, Verizon has withdrawn the motion, but it reserves its right to

move to preclude Huawei from relying on information beyond what was disclosed in its

calculation of the rate at issue in this motion.

        Based on the foregoing, the parties hereby withdraw the motions listed at Dkts. 182, 184,

185, 186 and 187.




                                                   -2-
Case 2:20-cv-00030-JRG Document 202 Filed 02/08/21 Page 3 of 5 PageID #: 16769




Dated: February 8, 2021             Respectfully submitted,

                                    By: /s/ Jason D. Cassady
                                        Bradley W. Caldwell
                                        Texas Bar No. 24040630
                                        Email: bcaldwell@caldwellcc.com
                                        Jason D. Cassady
                                        Texas Bar No. 24045625
                                        Email: jcassady@caldwellcc.com
                                        John Austin Curry
                                        Texas Bar No. 24059636
                                        Email: acurry@caldwellcc.com
                                        Justin Nemunaitis
                                        Texas Bar No. 24065815
                                        Email: jnemunaitis@caldwellcc.com
                                        CALDWELL CASSADY CURRY P.C.
                                        2121 N. Pearl St., Suite 1200
                                        Dallas, Texas 75201
                                        Telephone: (214) 888-4848

                                        Gregory P. Love
                                        Texas Bar No. 24013060
                                        greg@lovetrialfirm.com
                                        LOVE LAW FIRM
                                        P.O. Box 948
                                        Henderson, Texas 75653
                                        Telephone: (903) 212-4444

                                        David M. Barkan
                                        California Bar No. 160825
                                        barkan@fr.com
                                        FISH & RICHARDSON P.C.
                                        500 Arguello Street, Suite 500
                                        Redwood City, CA 94063
                                        Telephone: (650) 839-5070


                                        Attorneys for Plaintiff Huawei Technologies
                                        Co. Ltd., and Counterclaim Defendants
                                        Huawei Technologies USA, Inc., and
                                        Futurewei Technologies, Inc.



                                    By: /s/ Charles Verhoeven
                                        Charles Verhoeven
                                        charlesverhoeven@quinnemanuel.com


                                     -3-
Case 2:20-cv-00030-JRG Document 202 Filed 02/08/21 Page 4 of 5 PageID #: 16770




                                       Brian Mack
                                       brianmack@quinnemanuel.com
                                       QUINN EMANUEL URQUHART & SULLIVAN
                                       50 California Street, 22nd Floor
                                       San Francisco, California 94111-4788
                                       Telephone: 415-875-6600
                                       Fax: 415-875-6700

                                       Patrick Curran
                                       patrickcurran@quinnemanuel.com
                                       QUINN EMANUEL URQUHART & SULLIVAN
                                       111 Huntington Ave, Suite 520
                                       Boston, Massachusetts 02199
                                       Telephone: 617-712-7100
                                       Fax: 617-712-7200

                                       Kevin Hardy
                                       kevinhardy@quinnemanuel.com
                                       Deepa Acharya
                                       deepaacharya@quinnemanuel.com
                                       QUINN EMANUEL URQUHART & SULLIVAN
                                       1300 I Street NW, Suite 900
                                       Washington, D.C. 20005
                                       Telephone: 202-538-8000
                                       Fax: 202-538-8100

                                       Attorneys for Verizon Business Network
                                       Services, Inc., Cellco Partnership D/B/A
                                       Verizon Wireless, Verizon Data Services LLC,
                                       Verizon Business Global LLC, Verizon Services
                                       Corp., and Verizon Patent and Licensing Inc.




                                     -4-
Case 2:20-cv-00030-JRG Document 202 Filed 02/08/21 Page 5 of 5 PageID #: 16771




                                CERTIFICATE OF SERVICE

              I hereby certify that on February 8, 2021 the foregoing document was served via

ECF on all counsel of record.

                                          By: /s/ Jason D. Cassady
                                              Jason D. Cassady




                                            -5-
